DETAILED ACTION
	This office action is in response to the amendment filed on 26 March 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 2-9 are currently pending: and claim 1 has been canceled.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09 February 2021 and 12 March 2021 have been reviewed and considered by the examiner.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 26 March 2021), with respect to the rejection of claims 2-9 under 35 USC §103, have been fully considered and are not persuasive (see response to arguments). As such, the rejection of claims 2-9 under 35 USC §103 in view of the prior art of record is maintained.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘data acquisition unit’ for acquiring state or timing information, ‘chronological information generation unit’ for generating chronological information, and ‘superimposition unit’ for superimposing information in claims 2-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the corresponding structure associated with each generic placeholder is found in PGPUB US 2019/0236823 A1: ‘data acquisition unit’; ([0036], ‘The data acquisition unit 21 is, for example, an input/output interface’ – hardware/software combination); ‘chronological information generation unit’; ([0065], “the machine tool 10 includes … the chronological information generation unit 22 … in the display unit” – hardware/software combination); and ‘superimposition unit’; (fig. 4 – hardware/software combination). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 6-8 are rejected under U.S.C. 103 as being unpatentable over Suzuki K. (JPH035123 A (please note, all citations are to the machine translation of the description in English); Suzuki), in view of Ogawa Y. (US 2016/0299488 A1; Ogawa), Li Y. (US 2010/0265253 A1; Li), and Omata et al (JP 2008-142254 A (please note, citations are to the machine translation of the abstract and description in English, and references to figures are found in the Japanese version); Omata), and further in view of Hamilton B. (US 2007/0248122 A1; Hamilton).
RE Claim 7, Suzuki discloses a display unit which displays information obtained from a machine tool (Suzuki: abstract, “To perform a high reliable injection molding operation ... Injection condition set data is plotted on a CRT display 112 as a set process waveform”), the display unit coupled with:
a data acquisition unit which acquires state information that indicates a state of the machine tool being operated as an amount of variation and a time axis (Suzuki: [0001], p. 1, “It is known that a conventional centralized control device for an injection molding machine has a function ... A waveform analysis function for sampling and collecting data at each sampling time for the process ... (particularly, injection pressure, injection speed, screw rotation speed, and cavity pressure)”; please note, since Suzuki’s ‘control device’ samples and collects state information (e.g. injection pressure, injection speed, etc.) during a process, a ‘data acquisition unit’ is implied);
a chronological information generation unit which generates chronological information based on the state information and the timing information acquired (Suzuki: fig. 2, illustrating an exemplary process waveform; [0001], p. 3, “The actual process data is fetched at the link interval and the actual process data is overwritten as the actual process waveform on the set process waveform drawn on the CRT display 112”; please note, Suzuki’s method of collecting data at ‘sampling times’ and then displaying said data implies the use of a ‘chronological information generation unit’ to generate the chronological information (otherwise known as a time-based waveform));
a superimposition unit which makes the timing indicated in the timing information coincide and which superimposes a plurality of pieces of the chronological information (Suzuki: fig. 2, illustrating the overlay of an ‘actual process data’ waveform on a ‘set process data’ waveform; p. 2, “The host computer 11 may transfer the program stored on the floppy disk 116 (or the hard disk 115 from the floppy disk 116 to the hard disk). ), And collects normal process data during normal operation of the injection molding machine 200 based on the indexing condition setting data set in the process controller 210 of the injection molding machine 200” (collected/sampled normal process data according to indexing condition setting data), p. 3, “The actual process data is fetched at the link interval and the actual process data is overwritten as the actual process waveform on the set process waveform drawn on the CRT display 112” (collected/sampled actual process data); interpretation: since Suzuki’s ‘normal’ process data is collected/sampled according to indexing condition setting data, it is interpreted as a ‘reference’ waveform); and
a display portion which displays the pieces of chronological information which are superimposed (Suzuki: abstract, “When injecting operation starts, a detector 120 plots the real process data, which is load into the analysis part 110 at predetermined sampling distances, and each time, the data is plotted as a real process waveform in superimposing it on the set process waveform”, p. 3, section ‘operation’, “The analysis unit 110 of the central control device 100 is a host computer 111, a CRT display 112 as a display device on which the injection condition setting data and the actual process data are drawn”).
However, although Suzuki does not expressly teach,
Ogawa (in the same field of endeavor) discloses a display unit comprising a data acquisition unit (Ogawa: fig. 1, ‘driving axis data acquisition unit’ 31 within ‘waveform display device’ 30; [0055], “the waveform display device 30 includes a driving axis data acquisition unit a chronological information generation unit (Ogawa: fig. 1, ‘acquired data management unit’ 33, [0002], “The present invention relates to a waveform display device capable of acquiring various data (a position, a speed, a torque, and the like) related to a driving axis by being connected to a numerical controller of a machine tool, and displaying the data as waveforms”).
In addition, Ogawa discloses a machine tool that executes a machining program including a plurality of blocks as a plurality of program blocks identified by sequence numbers (Ogawa: fig. 1, comprising a block diagram showing a waveform display device for displaying information associated with operation of a machine tool, fig. 12, illustrating a ‘processing’ program A comprising a plurality of ‘process’ blocks P1, P2, etc.; [0031], “A waveform display device according to the invention is connected to a numerical controller controlling a driving axis of a machine tool, has a function of acquiring data of a physical quantity related to the driving axis and displaying the data of the physical quantity as a waveform”), and timing information which indicates predetermined timing of the machining program executed by the machine tool (Ogawa: fig. 5, ‘data acquisition n start trigger = on’ sb01 → ‘data acquisition n’ sb02 → ‘data acquisition n end trigger = on’ sb03, and fig. 12, ‘P1’ data acquisition start … ‘P1” data acquisition end, ‘P2’ data acquisition start … ‘P2” data acquisition end, etc.), and
(note, this limitation is out of order) a data acquisition unit acquires, as the timing information, information of a start time of at least one of a plurality of sequences and a finish time corresponding to the start time (Ogawa: fig. 12, ‘process 1: milling’, ‘P1’ data acquisition start, ‘P1’ data acquisition end, ‘process 2: drilling’, ‘P2’ data acquisition start, ‘P2’ data acquisition end, etc.; [0008-0013], summarizing processing blocks corresponding to fig. 12).
Thus, before the effective filing date of the invention it would have been obvious for one of ordinary skill in the art to combine Ogawa’s (1) display comprising a data acquisition unit and a waveform generation unit (e.g. chronological information generator), (2) machine tool executing a machining program comprising program blocks and associated program block timing information, and (3) data acquisition unit for acquiring, as timing information, information of a start time of at least one of a plurality of sequences and a finish time corresponding to the start time with Suzuki’s display for displaying superimposed waveform information of a machine display superimposed information from a machine tool executing a plurality of program blocks, wherein the display comprises a data acquisition unit, a waveform/chronological information generation unit, and a display that display pieces of superimposed chronological information according to a start time and a finish time of at least one of the plurality of sequences. Further, the motivation for combining Ogawa’s machining tool display system with Suzuki’s display unit which displays machine tool information would have been to improve the quality of molded articles by monitoring the production of said molded articles and stopping the production of defective articles when abnormal molding operation conditions are detected.
Still, even though Suzuki/Ogawa does not expressly teach,
Li (in the field of displaying waveform data) discloses a display unit comprising a superimposition unit (Li: fig. 1, illustrating a configuration of a waveform display device, comprising ‘waveform display means’ 5 and ‘comparison waveform display means’ 6, and fig. 5, showing an exemplary display of superimposed waveform information; [0023], “FIG. 1 is a view showing a configuration of an embodiment of a waveform display device according to the invention”, [0026-0027], “FIGS. 2 to 5 are views showing examples of display of the display section 3. Here, a vertical axis in each figure shows a data value, and a lateral axis shows time ... The comparison waveform display means 6 reads out the waveform data in the selection ranges 31 and 32 from the storage section 1, and display these waveform data as a reference waveform 33 and a comparison waveform 34 while overlaid on one another on the display section 3 by a solid line and a broken line, as shown in FIG. 5”; please note, since Li’s display device includes a ‘comparison waveform display means’ 6, Li’s display device implicitly comprises a ‘superimposition unit’; please note, Li expressly teaches the display of a ‘comparison’ waveform overlaying a ‘reference’ waveform).
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Li’s superimposition unit, wherein said superimposition unit is included in a display, and method of superimposing a ‘comparison’ waveform over a ‘reference’ waveform with Suzuki/Ogawa’s system comprising a display unit and a method of superimposing process waveform so the combined Suzuki/Ogawa/Li display unit can overlay Suzuki’s ‘actual process’ waveform over his ‘normal process’ waveform. Further, the motivation for combining Li’s superimposition unit and method of displaying superimposed waveforms with Suzuki/Ogawa’s system, comprising a display unit, would have been to (1) make it easier for 
Yet, although Suzuki/Ogawa/Li does not appear to expressly teach,
Omata (in the field of flow rate measurement methods) implicitly discloses the concept of calculating a time difference between finish times corresponding to pieces of chronological information which are superimposed (Omata: figs. 5 and 9, illustrating overlapping waveforms (pieces of chronological information which are superimposed), and a visual representation of ∆t values corresponding to superimposed chronological information; abstract, “With the corresponding pulse waveforms overlapped on each other, the ... calculation part 50 determines a necessary time difference ∆t”, [0032, 0034], “the time t1 and t2 read by the peak detection units 54 and 55 and the state of obtaining the time difference ∆t from these are shown as ‘overlapping waveform’ showing the data 60 and 61 by aligning the time axes and superimposing the corresponding pulsation waveforms … In the above, the peak detection method is used to obtain the time difference ∆t, but other methods may be used to obtain the time difference required for the corresponding pulsating waveforms to be superimposed. For example, a method may be used in which the two pulsation waveforms are standardized, the time for which the peak value becomes a predetermined % is obtained, and the time difference is ∆t”; interpretation: since a time difference may be obtained using a predetermined % of waveform peak values, one of ordinary skill in the art may determine finish times as a percentage of the waveform peak values and use the determined finish times to compute a time difference between the finish times).
Therefore, before the effective filing date of the invention it would have been obvious for one of ordinary skill in the art to combine Omata’s method of calculating a time difference between finish times corresponding to pieces of chronological information which are superimposed with Suzuki/Ogawa/Li’s display unit comprising a superimposition unit so the combined superimposition unit can calculate a time difference between the finish times corresponding to the pieces of chronological information which are superimposed. Further, the motivation for combining Omata’s method with Suzuki/Ogawa/Li’s display unit 
Additionally, even though Suzuki/Ogawa/Li/Omata does not appear to explicitly teach,
Hamilton (in the field of displaying signals using oscilloscopes) discloses a display portion displays a time difference which is calculated (Hamilton: [0001], “As the engineer adjusts the alignment of the second marker, the oscilloscope can automatically display the time difference between the two pulses until both markers are appropriately set and the difference of time can be noted”).
Thus, before the effective filing date of the invention it would have been obvious for one of ordinary skill in the art to combine Hamilton’s method of displaying a calculated time difference with Suzuki/Ogawa/Li/Omata’s machine tool display system, with the expected benefit of improving machine tool operations by enabling operating personnel to quickly determine possible sources of defective operations in the production of molded articles since time differences between a normal machine tool process and an actual machine tool process can be seen on the display.
	RE Claim 2, Suzuki/Ogawa/Li/Omata/Hamilton teaches the display unit according to claim 7, and Suzuki in addition discloses wherein the data acquisition unit acquires, as the timing information, timing information which includes information of a start time of at least one of a plurality of sequences (Suzuki: pp. 4-5, “when the injection molding machine 200 starts the injection operation, the actual process data of the injection molding machine 200 is detected by the detection unit 120 of the central control device 100 … The actual injection speed V8 and the actual injection pressure Pa, which have been converted into digital quantities, are taken into the analysis unit 110 at predetermined sampling intervals, and each time, the actual injection speed Pa is displayed on the set process waveform drawn on the CRT display 112”; interpretation: the start of Suzuki’s injection operation is interpreted as a ‘start’ time of at least one of a plurality of sequences. In addition, please note, Ogawa also teaches a ‘plurality of sequences’ in fig. 12 and [0008-0013]).
	RE Claim 3, Suzuki/Ogawa/Li/Omata/Hamilton discloses the display unit according to claim 7, and Li implicitly teaches a data acquisition unit acquires, as the timing information, timing information which includes information of a preset time (Li: fig. 5, illustrating ‘time 
	Thus, before the effective filing date of the invention it would have been obvious for one of ordinary skill in the art to combine Li’s method of acquiring preset time information with Suzuki/Ogawa/Li/Omata/Hamilton’s display unit for displaying machine tool information in order for the combined Suzuki/Ogawa/Li/Omata/Hamilton display to also display times when machine tool operations begin, transition, end, etc., therein enabling operating personnel to quickly see if the production of defective articles might be related to preset operation times.
	RE Claim 4, Suzuki/Ogawa/Li/Omata/Hamilton teaches the display unit according to claim 7, and Suzuki also discloses a superimposition information acquisition unit which acquires superimposition information indicating timing that is made to coincide, wherein the superimposition unit makes the timing indicated in the superimposition information acquired by the superimposition information acquisition unit coincide and superimposes the pieces of chronological information (Suzuki: fig. 2, p. 4, “as shown in FIG. 2, the injection speed is constant at the speed v5 after the pressure-holding switching, and the injection pressure is changed with the lapse of time (time t, to t4). P. p4. p6. It is set to change to p6. As shown in FIG. 2, the injection condition setting takes Vs and Ps set as described above are stored on the CRT display 112 by the analysis unit 110 of the central control device 100, as shown in FIG. The set process waveform is drawn from S0 to the holding pressure switching point S4 corresponding to the injection stroke, and from the holding pressure switching point S4 to the time corresponding to the injection stroke. Further, the solution N portion  # 10 of the centralized control device 100 stores actual process data corresponding to the injection condition setting data during normal operation of the injection molding machine 200 based on the injection condition setting data set by the process controller 210”, pp. 4-5, “when the injection molding machine 200 starts the injection operation, the actual process data of the injection molding machine 200 is detected by the detection unit 120 of the central control device 100 … The actual injection speed V8 and the actual injection pressure Pa, which have been converted into digital quantities, are taken into the analysis unit 110 at predetermined sampling intervals, and each time, the actual injection speed Pa is displayed on the set process waveform drawn on the CRT display 112. The process waveform is overlaid and compared with a normal process waveform stored in the hard disk 115”; interpretation: since Suzuki’s ‘process’ waveform is overlaid and compared with the combined ‘normal’ process waveform (see claim 7 for an explanation of how the cited prior art is combined to display a superimposed ‘actual 
RE Claim 6, Suzuki/Ogawa/Li/Omata/Hamilton teaches the display unit according to claim 7, and further Suzuki discloses wherein the superimposition unit displaces the pieces of chronological information along an axial direction indicating the amount of variation and superimposes the pieces of chronological information (Suzuki: fig. 2, illustrating an exemplary ‘process’ waveform superimposed on a ‘set/normal’ waveform; pp. 4-5, “when the injection molding machine 200 starts the injection operation, the actual process data of the injection molding machine 200 is detected by the detection unit 120 of the central control device 100 … The actual injection speed V8 and the actual injection pressure Pa, which have been converted into digital quantities, are taken into the analysis unit 110 at predetermined sampling intervals, and each time, the actual injection speed Pa is displayed on the set process waveform drawn on the CRT display 112. The process waveform is overlaid and compared with a normal process waveform stored in the hard disk 115”; again, please see claim 7 for an explanation of how the cited prior art is combined to display a superimposed ‘actual process’ waveform on a ‘normal process’ waveform).
RE Claim 8, Suzuki/Ogawa/Li/Omata/Hamilton teaches a machine tool comprising the display unit according to claim 7 (Suzuki: illustrating ‘injection molding machine’ 200 coupled with ‘CRT display’ 112; p. 3, section ‘operation’, “FIG. 1 is a block diagram showing one embodiment of the present invention. In this embodiment, a centralized management control device 100 having an analysis unit 110 ... The analysis unit 110 of the central control device 100 is a host computer 111, a CRT display 112 as a display device”).

Claim 5 is rejected under U.S.C. 103 as being unpatentable over Suzuki, in view of Ogawa, Li, Omata, and Hamilton, and further in view of Takemoto M. (US 2013/0238103 A1; Takemoto).
RE Claim 5, Suzuki/Ogawa/Li/Omata/Hamilton discloses the display unit according to claim 7.
Yet, even though  Suzuki/Ogawa/Li/Omata/Hamilton does not appear to explicitly teach,
data acquisition unit acquires state information and the timing information from a plurality of machine tools (Takemoto: fig. 3, illustrating ‘display data’ for a plurality of machine tools; [0002], “The present invention relates to a machine tool management system which connects a computer and a plurality of machines through a network”, [0008], “The state data is, for example, an operation state of the machine tool (indicating that a machine tool is operating or stops)”, and [0017], “the computer has: a state data acquiring unit which acquires state data which changes according to a state of the machine”; interpretation: Takemoto’s method of acquiring state data that ‘changes’ according to an operating state of a machine applied to a plurality of machines implies a ‘data acquisition unit acquires state information and timing information from a plurality of machine tools’).
Therefore, before the effective filing date of the invention it would have been obvious for one of ordinary skill in the art to combine Takemoto’s use of a data acquisition unit to acquire state information and timing information from a plurality of machine tools with Suzuki’s, modified by Ogawa/Li/Omata/Hamilton’s, machine tool display system so the combined Suzuki, modified by Ogawa/Li/Omata/Hamilton/Takemoto system can make it convenient for operating personnel monitor the operation of a plurality of machine tools at the same time since relevant information is displayed in a common display area.

	Claim 9 is rejected under U.S.C. 103 as being unpatentable over Suzuki, in view of Ogawa, Li, Omata, and Hamilton, and further in view of Sugiyama K. (JPH04269119 (please note, all citations are to the machine translation of the description in English); Sugiyama).
RE Claim 9, Suzuki/Ogawa/Li/Omata/Hamilton teaches the display unit according to claim 7, and Suzuki strongly suggests state information and timing information are acquired from the machine tool in real time (Suzuki: p. 2, “The actual process data relating to the injection process of the injection molding machine during the injection operation is detected at a predetermined sampling interval, and the detected actual process data is compared with the normal process data during the normal injection operation”).
However, although Suzuki/Ogawa/Li/Omata/Hamilton strongly suggests, but does not explicitly teach,
Sugiyama discloses state information and timing information are acquired from a machining apparatus in real time (Sugiyama: [0021], “the machining state data and the real time, regardless of when said information was obtained. In other words, a process occurring in the past may be sampled in real time because the sampling was done as the process occurred. Likewise, a process presently occurring may also be sampled in real time because the sampling is done as the process occurs).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Sugiyama’s method where state information and timing information are acquired from a machining apparatus in real time with Suzuki’s, modified by Ogawa/Li/Omata/Hamilton’s, display unit comprising a method of displaying superimposed pieces of chronological information associated with operation of a machine tool so the combined Suzuki, modified by Ogawa/Li/Omata/Hamilton/Sugiyama, display unit may display state information and timing information (acquired in real time) of an actual process superimposed on state information and timing information (acquired in real time) of a normal process. In addition, the motivation for combining Sugiyama’s method with Suzuki/Ogawa/Li/Omata/Hamilton’s display unit would have been to help operating personnel quickly see and understand how much the operation of the machine tool has changed (Sugiyama, [0019-0021]).
Response to Arguments
Applicant’s arguments filed 26 March 2021 have been fully considered, but they are not persuasive.
	In view of arguments presented by Applicants with respect to un-amended claim limitations, therefore, the Examiner will respond with the following rebuttal arguments.
	Issue: Rejection of Claims under 35 U.S.C. 103.
	Regarding Claim 7, Applicant argues on p. 6, “Omata ... does not disclose a display unit displaying information acquired from a machine tool”, and since “Omata does not detect whether or not a blood flow rate has been improved by utilizing a different program ... Applicant ... submits that the general subject of the present invention is completely different from that of Omata”.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Omata is relied on for disclosing the concept of ‘calculating a time difference between finish times corresponding to pieces of chronological information which are superimposed’, while Suzuki in combination with Ogawa, Li, Omata, and Hamilton teach the limitations of independent claim 7 (see rejection of claim 7 for a detailed accounting of how the cited prior art references address the limitations of claim 7). As such, the examiner is not persuaded by Applicant’s argument.
	Further, in response to Applicant's assertion that Omata is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, similar to Applicant’s claimed limitation, Omata is concerned with solving the problem of computing a time difference between finish times of superimposed time-based waveforms (see Omata, figs. 5 and 9). Therefore, since Omata solves a similar problem, the examiner’s position is that Omata is relevant prior art (see MPEP 2141.01(a)).
	Continuing their argument against Omata, the Applicant states on p. 8, “Omata does not disclose the claimed timing information corresponding to ‘a start time of at least one of a plurality of sequences’ of a machining program executed by a machine tool and ‘a finish time corresponding to the start time.’ It is thus evident that Omata can thus not be asserted as teaching the subsequently recited feature of ‘the superimposition unit calculates a time difference between the finish times corresponding to the pieces of chronological information which are superimposed.’ The finish times recited in claim 7 clearly are recited as being finish times corresponding to start times of at least one of a plurality of sequences of a machining program executed by a machine tool”. (emphasis in original).
	Again, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, as stated earlier, Omata teaches the concept of ‘calculating a time difference between finish times 
	The Applicant then asserts on p. 8, “none of the applied references, whether taken separately or in the Office Action's asserted combinations, teach or even suggest, the specific combination recited in amended claim 7 of the present application including: the data acquisition unit acquires, as the timing information, information of a start time of at least one of a plurality of sequences and a finish time corresponding to the start time, the superimposition unit calculates a time difference between the finish times corresponding to the pieces of chronological information which are superimposed and the display portion displays the time difference which is calculated.”
	In reply, the examiner disagrees. The examiner has provided a detailed accounting of how the combination of prior art references Suzuki, Ogawa, Li, Omata, and Hamilton teach the limitations of claim 7 (see rejection of claim 7 above).
	Still, turning their attention to Omata again, the Applicant argues on pp. 8-9, “as discussed above, the overlapping of two input pulsation waveforms in Omata is only utilized in order to compare two data measurements so that a blood flow rate can be calculated. Accordingly, there is no need to display any time difference between these overlapping waveforms in Omata”, and “in Omata, the pulsation waveform is not superimposed to a waveform of the improved sequence, but instead to the same pulsation waveform ... Therefore, in Omata, the length of the processing time does not differ between the waveforms as in the present invention”.
	“Accordingly,” the Applicant asserts, “one having ordinary skill in the subject art would not be motivated to add the features of the additionally applied reference to Hamilton to the Office Action's asserted combination applying Suzuki, Ogawa, Li, and Omata”.
	In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Applicant is reminded that Hamilton modifies the combination of Suzuki, Ogawa, Li and Omata; not only Omata. Therefore, since Suzuki, Ogawa, Li and Omata, in combination, disclose the limitations of claim 7 except for the express display of a calculated time difference, a person having ordinary skill in the art (a PHOSITA) might want to ‘see’ an explicit time difference between pieces of superimposed waveforms in order to help them quickly determine possible sources of defective operations in a production process they are monitoring.
	Concluding his remarks with respect to claim 7, then, the Applicant states, “[b]ased on the distinctions discussed above, Applicant respectfully submits that independent claim 7 is clearly allowable over Suzuki, Ogawa, Li, Omata, and Hamilton, as combined in the Office Action.”
	In reply, the examiner disagrees since the Applicant has not argued persuasively with respect to the rejection of claim 7, in view of the prior art of record. As such, the rejection of claim 7 under 35 U.S.C. 103 over Suzuki, in view of Ogawa, Li, and Omata, and further in view of Hamilton, is maintained.
	Regarding Claims 2-6 and 8-9, Applicant asserts, “[c]laims 2-6 and 8-9 are allowable at least by virtue of their dependencies from claim 7. The additionally-applied references to Takemoto and Sugiyama, with regard to one or more of claims 5 and 9, are not applied for the above-discussed features and thus do not cure the above-discussed deficiencies of Suzuki, Ogawa, Li, Omata, and Hamilton for at least this reason.”
	In reply, the examiner disagrees. The Applicant has not argued persuasively with respect to the rejection of claim 7, in view of the prior art of record, and has not presented arguments specific to the limitations of claims 2-6 and 8-9. Therefore, the examiner is not persuaded by the Applicant’s position, and the rejection of dependent claims 2-6 and 8-9 under 35 U.S.C. 103 in view of previously cited prior art is maintained.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611